UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------x
UNITED STATES OF AMERICA,                 13 Cr. 903 (LAP)




     v.

CHARLES FAMILETTI, JR.,


                Defendant.

------------------------------x
------------------------------x
CHARLES FAMILETTI, JR.,

                Petitioner,               19 Civ. 519 (LAP)



                                               ORDER
     v.

UNITED STATES OF AMERICA.,


------------------------------x

LORETTA A. PRESKA, Senior United States District Judge:


     The Court is in receipt of Mr. Familetti's letter dated

January 27 asking the Clerk of the Court for an update on his

motion pursuant to Section 2255.   As set out in the Court's

orders dated April 9, 2019 (dkt. no. 139) and June 4, 2019 (dkt.

no. 140)   (copies attached), Mr. Familetti was notified that "the
Court will not be able to consider his motion pursuant to 28

U.S.C. § 2255 on the basis of ineffective assistance of counsel"

unless and until he executes and returns a copy of the

"Attorney-Client Privilege Waiver (Informed Consent)" form (copy

also attached) .   If and when Mr. Familetti returns the executed

form, the Court will be in a position to move forward with the

motion.


     The Clerk of the Court shall mail a copy of this order and

dkt. nos. 139 and 140 with attachments to Mr. Familetti.


SO ORDERED.



Dated:    New York, New York
          February~)---, 2020


                                ~uZM         a licl•/A~
                          LORETTA A. P R E S K A ~
                          Senior United States District Judge
                                                               7

                                                               -7
      Case 1:13-cr-00903-LAP Document 139 Filed 04/09/19 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------x
UNITED STATES OF AMERICA,                     13 Cr. 903 (LAP)




     v.

CHARLES FAMILETTI, JR.,
                                              D•C it:·         .
                Defendant.                  ' DATE l~1Lb'.D: :!:·9-J 9, .;I -~
                                                             ,_,,,_   I,~




-------------------- ---------x
------------------------------x
CHARLES FAMILETTI, JR.,

                Petitioner,                   19 Civ. 519 (LAP)



                                                    ORDER
     v.

UNITED STATES OF AMERICA.,


------------------------------x

LORETTA A. PRESKA, Senior United States District Judge:

     As the Government points out in its letter dated April 8,

2019 [dkt. no. 9], Mr. Familetti has not yet returned the

"Attorney-Client Privilege Waiver (Informed Consent)" form.

Unless and until Mr. Familetti does so, the Court will not be

able to consider his motion pursuant to 28 U.S.C. § 2255 on the
         Case 1:13-cr-00903-LAP Document 139 Filed 04/09/19 Page 2 of 4



basis of ineffective assistance of counsel.               In order for the

Court to consider his petition, Mr. Familetti shall return an

executed copy of the waiver form no later than May 9, 2019.


SO ORDERED.



Dated:       New York, New York



             April   _!J.__,   2019



                                      LO~,g,f;~
                                      Senior United States District Judge
        Case 1:13-cr-00903-LAP Document 139 Filed 04/09/19 Page 3 of 4
         Case 1:19-cv-00519-LAP Document 6-1 Filed 03/22/19 Page 3 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------                   X

 CHARLES FAMILETTI, JR.,
              Petitioner,

                -v. -                                            13 Cr. 903 (LAP)/
                                                                 19 Cv. 519 (LAP)
 UNITED STATES,


 --------------------------------------                   X

                    Attorney-Client Privilege Waiver (Informed Consent)

To: Defendant Charles Familetti, Jr. (Reg. No. 68934-054):

        You have made a motion based, in part, on the ground that you received ineffective
assistance from your former appellate lawyer, Jerald Brainin, Esq. ("your former attorney"). The
Court has reviewed your papers and determined that it needs your former attorney's testimony in
order to evaluate your motion.

        By making this motion, you have waived the attorney-client privilege you had with Mr.
Brainin to the extent relevant to determining your motion. This means that if you wish to press
your motion, you cannot keep the communications between yourself and your former attorney a
secret-you must allow them to be disclosed to the Government and to the Court pursuant to court
order. The Court has already issued an Order (copy attached) ordering Mr. Brainin to provide an
affidavit to the Government. Additionally, the Government may discuss with Mr. Brainin
communications between him and you regarding your criminal case and subsequent appeal,
consistent with your waiver of the attorney-client privilege by making your motion. This Informed
Consent form is designed to ensure that you fully understand and agree to this.

        If you wish to proceed with your motion, you must sign this statement and return it to the
Court. The form constitutes your authorization to your former attorney to disclose confidential
communications: (1) in response to a Court order; and (2) to the extent necessary to shed light on
the allegations of ineffective assistance of counsel that are raised by your motion,

         You should know that if you sign this authorization, you run the risk that your former
attorney will contradict your statements about his or her representation of you. However, you
should also know that the Court will deny your motion if you do not authorize your former attmney
to testify in this matter.




                                                I
        Case 1:13-cr-00903-LAP Document 139 Filed 04/09/19 Page 4 of 4
         Case 1:19-cv-00519-LAP Document 6-1 Filed 03/22/19 Page 4 of 4



       You must return this form, signed by you, within seven days of the date of the
accompanying Order. If the Court does not receive this form, signed by you, within that time, the
Court will automatically deny your motion.

                                       AUTHORIZATION

        I have read the Court's Order dated March ____, 2019 and this document headed
Attorney-Client Privilege Waiver (Informed Consent). I hereby authorize my former appellate
counsel, GerJerald Brainin, Esq., to testify in this matter only pursuant to court order, and only to
the extent necessary to shed light on the allegations of ineffective assistance of counsel that are
raised by my motion.

                                                              Dated:
                                                                       ----------
                                                                               Charles Familetti, Jr.




                                                 2
      Case 1:13-cr-00903-LAP Document 140 Filed 06/20/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------x
UNITED STATES OF AMERICA,                     13 Cr. 903 (LAP)




     v.

CHARLES FAMILETTI, JR.,


                Defendant.

------------------------------x
------------------------------x
CHARLES FAMILETTI, JR.,

                Petitioner,                   19 Civ. 519 (LAP)



                                                    ORDER
     v.
UNITED STATES OF AMERICA.,


------------------------------x


LORETTA A. PRESKA, Senior United States District Judge:

     In its Order dated April 9 [dkt. no. 10], the Court

notified Mr. Familetti that the Court could not consider his

motion pursuant to 28 U.S.C. § 2255 until he executes and

returns the Attorney-Client Privilege Waiver form and ordered

him to do so by May 9.     He has not done so.     Accordingly, Mr.


                                    1
         Case 1:13-cr-00903-LAP Document 140 Filed 06/20/19 Page 2 of 2



Familetti's motion pursuant to 28 U.S.C. § 2255 is dismissed

without prejudice.


SO ORDERED.


Dated:       New York, New York
             June £_, 2019



                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       2
